Citation Nr: 0913900	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a gun shot wound (GSW) of the 
abdomen and right flank.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for meralgia due to entrapment of the right lateral 
femoral cutaneous nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 and later rating 
decisions by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO). 

This case was previously before the Board in June 2007 when 
it was remanded for further development.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for low back pain, to include as secondary 
to a lateral femoral cutaneous nerve condition, in September 
1995.  The Veteran was notified of this decision and of his 
appellate rights in September 1995, but did not file an 
appeal.

2.  The evidence received since the September 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back pain, to include as secondary to lateral 
femoral cutaneous nerve condition.

3.  The Veteran's residuals of a gun shot wound of the 
abdomen and right flank, are not productive of moderately 
severe muscle impairment.

4.  The Veteran is already in receipt of the highest 
available evaluation for meralgia due to entrapment of the 
right lateral femoral cutaneous nerve pursuant to Diagnostic 
Code 8529 and no other Diagnostic Code is applicable.


CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying service 
connection for low back pain, to include as secondary to a 
lateral femoral cutaneous nerve condition, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for low 
back pain, to include as secondary to a lateral femoral 
cutaneous nerve condition.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for a rating in excess of 10 percent rating 
for residuals of a gun shot wound of the abdomen and right 
flank, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5319 
(2008).

4.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's meralgia due to entrapment of the right 
lateral femoral cutaneous nerve have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8529 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In regard to the Veteran's claim of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for low back pain, to include as 
secondary to a lateral femoral cutaneous nerve condition, the 
VCAA duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter sent to the appellant in 
August 2007 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim, the appellant's and VA's 
respective duties for obtaining evidence, and the evidence 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case issued in September 2008 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In regard to the Veteran's claims of entitlement to an 
evaluation in excess of 10 percent disabling for residuals of 
a gun shot wound (GSW) of the abdomen and right flank and 
entitlement to an evaluation in excess of 10 percent 
disabling for meralgia due to entrapment of the right lateral 
femoral cutaneous nerve, the Veteran was not provided with 
the applicable Diagnostic Codes prior to the initial denial.  
In this case, the Board finds that the notice error did 
affect the essential fairness of the adjudication because the 
Veteran was provided with the applicable Diagnostic Codes in 
the statement of the case, issued in July 2006, and the 
supplemental statement of the case, issued in September 2008.  
The Board finds, from the correspondence that a reasonable 
person could be expected to understand what was required to 
substantiate an increased evaluation. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all adequately identified private 
treatment records.  The appellant was afforded a VA medical 
examination in August 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Application to Reopen

In a September 1995 rating decision, the RO denied 
entitlement to service connection for a low back pain, to 
include as secondary to lateral femoral cutaneous nerve 
condition, on the basis that there was no evidence that 
Veteran's low back pain was related to the Veteran's lateral 
femoral cutaneous nerve condition and there was no evidence 
of any in service low back pain.

The evidence of record at the time of the September 1995 
rating decision included the available service treatment 
records medical records; VA treatment records, dated August 
1976 to June 1995; private treatment records from Boston City 
Hospital, dated in August 1983; VA examinations dated July 
1976, January 1979, December 1983, and May 1995; and 
statements submitted by the Veteran.  The Veteran's service 
treatment records were negative for any low back pain.

Because the Veteran never submitted a Notice of Disagreement 
(NOD) with the September 1995 rating decision, it became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the September 1995 rating decision, the Veteran 
submitted medical records from Plymouth County Correctional 
Facility, Suffolk County Jail Medical Records, and records 
from UMass Correctional Medical Services.  A report of a VA 
medical examination, dated in August 2008, was associated 
with the claims folder.  The medical records do not reveal 
any evidence associating the Veteran's low back pain with the 
Veteran's lateral femoral cutaneous nerve condition or with 
the Veteran's active service.  In light of the basis for the 
RO's September 1995 determination, this evidence, while new, 
does not raise a reasonable possibility of substantiating the 
claim and is, therefore, not material.  Thus, the evidence is 
not "new and material" under the provisions of 38 C.F.R. § 
3.156(a), and the claim is not reopened.

III. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Residuals of a Gunshot Wound

The Veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for residuals of a gunshot wound.

The Veteran has been assigned a 10 percent rating under DC 
5319.  That DC governs muscles of the abdominal wall.  Under 
such code, a 50 percent evaluation is warranted for severe 
muscle injury to Muscle Group XIX.  A 30 percent rating is 
assigned for moderately severe injury and a 10 percent rating 
for moderate injury.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5319, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The Veteran's medical records reveal continuous complaints 
and treatment for gastrointestinal and digestive issues, 
including diarrhea, constipation, cramping, chronic 
heartburn, and pain, during the period on appeal. 

In August 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he was 
shot in the lower anterior abdomen while in service in July 
1973.  The examiner indicated that review of the medical 
records revealed that the gunshot wound was of a superficial 
nature and that there was no evidence of any injury to 
skeletal structures, nerve, or vascular structures.  The 
examiner stated that the bullet lodged in the Veteran's 
anterior abdominal wall, was easily palpated and removed 
under local anesthesia.  The examiner indicated that the 
medical reports specifically stated that the peritoneum had 
not been violated and that there was no evidence of damage to 
the Veteran's kidneys or to the great vessels.  The examiner 
reported that there was a discrepancy between the medical 
records and the statements of the Veteran regarding the 
Veteran's scars on the abdomen.  The examiner found not 
evidence associating a seven inch, vertical scar with the 
Veteran's GSW, while the Veteran reported that the scar was 
associated with care given for the GSW.  Upon examination the 
Veteran was noted to be moderately obese with a protuberant, 
bulging, and overhanging abdomen where there was found an 
entrance wound measuring one inch in length over the right 
anterior abdominal wall one inch lateral to the McBurney's 
point and several inches proximal to the inguinal ligament.  
An exit wound was also noted in the right lateral flank that 
measured two inches in length from which the bullet was 
removed.  A surgical scar measuring seven inches in length 
was noted that the Veteran reported was performed at the same 
time as his injury.  The examiner indicated that the Veteran 
exhibited histrionics and exaggeration with the Veteran 
permitting no more than 30 degrees of forward flexion of the 
thoracolumbar spine complaining bitterly of pain beyond this 
point and having difficulty resuming an upright position.  
The Veteran complained of severe pain on attempting to extend 
beyond neutral.  His lateral flexion and rotation were 
associated with complaints of severe pain.  The Veteran was 
noted to be able to arise to a sitting from supine position 
on the examination table.  No fascial defects in the right 
lower anterior abdominal wall were noted upon palpation.  The 
straight leg raise test was negative in both sitting and 
supine positions.  The Veteran had powerful calf musculature 
in both lower extremities with no evidence of muscle atrophy 
whatsoever.  The examiner noted that the Veteran had slight 
blunting of epicritic sensation over the anterolateral aspect 
of the right thigh.  He had intact, hypoactive, reflexes at 
the patella level as well as the ankle level which were 
symmetrical and equal in both lower extremities.  The 
examiner diagnosed the Veteran with residuals of superficial 
anterior abdominal wall GSW with no evidence of significant 
loss of muscle strength involving the transverse abdominal 
musculature and the transverse fascia and aponeurosis of the 
anterior abdominal wall.

In order to warrant a higher rating, the Veteran's muscle 
disability must be moderately severe.  However, it is not 
moderately severe.  The Veteran did not have the history 
consistent with a moderately severe disability of the muscles 
nor any current objective findings of such.  The Veteran does 
not have any loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  There 
is no evidence of loss of strength.  The current symptoms are 
adequately compensated by the assigned 10 percent rating for 
moderate disability.

The Board notes that it has considered the Veteran's scars 
and neurological symptoms and finds that separate evaluations 
are not warranted.  The Board finds that the Veteran's 
abdominal scars, to include the scar resulting from the 
original gunshot wound and the scar as a result of the 
subsequent surgery, would not be entitled to a compensable 
rating.  As such, the scars were not shown to be poorly 
nourished or with repeated ulceration, tender or painful on 
objective demonstration, exceeding 6 square inches (39 sq. 
cm.), unstable, or limiting the function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805.  Therefore, a separate rating for the Veteran's 
abdominal scars as a result of his gunshot wound and 
subsequent surgery is not for application.  In addition, the 
Board notes that the Veteran is currently in receipt of a 
separate evaluation for the neurological manifestations and 
residuals of his GSW.  The evaluation of this component is 
discussed below.

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent disabling for residuals of a 
GSW of the abdomen and right flank.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


B. Meralgia Due to Entrapment of the Right Lateral Femoral 
Cutaneous Nerve

The Veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for meralgia due to entrapment of the 
right lateral femoral cutaneous nerve.

Disorders of the external cutaneous nerve of the thigh are 
rated under Diagnostic Code 8529.  A 10 percent disability 
rating contemplates severe paralysis of the external 
cutaneous nerve of the thigh.  Under Diagnostic Code 8529, a 
10 percent evaluation is the maximum rating assignable.  38 
C.F.R. § 4.124a, Diagnostic Code 8529.  Thus, a rating in 
excess of 10 percent under Diagnostic Code 8529 is not 
available.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

In light of the evidence above, the board finds that no other 
Diagnostic Code is applicable.

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent disabling for meralgia due to 
entrapment of the right lateral femoral cutaneous nerve.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

C. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disabilities 
result in marked interference with employment.  Moreover, the 
Veteran's disabilities have not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for low back pain, 
to include as secondary to a lateral femoral cutaneous nerve 
condition.

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a gunshot (GSW) wound of the 
abdomen and right flank is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for meralgia due to entrapment of the right lateral 
femoral cutaneous nerve is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


